      Case:14-03825-EAG11 Doc#:207 Filed:08/22/19 Entered:08/22/19 13:37:53                               Desc:
                          Order Granting (Generic) Page 1 of 1
                               IN THE UNITED STATES BANKRUPTCY COURT
                                           District of Puerto Rico



IN RE:
                                                             Case No. 14−03825 EAG
JUAN AMBROSIO LAMEIRO AGUAYO
SONIA CARO ESTERAS
aka SONIA ESTHER CARO ESTERAS                                Chapter 11

xxx−xx−0869
xxx−xx−4356                                                  FILED & ENTERED ON 8/22/19

                        Debtor(s)



                                                       ORDER

The motion filed by Internal Revenue Service to vacate (docket #206) is hereby granted . Upon the Internal Revenue's
motion the hearing set for September 11, 2019 is vacated and set aside. The clerk is to follow the closing of the case..

IT IS SO ORDERED.

In Ponce, Puerto Rico, this Thursday, August 22, 2019 .
